Title: To Thomas Jefferson from Martha Jefferson Randolph, 14 October 1806
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                        
                            Dearest Father
                            
                            Mont. Oct 14. 1806
                        
                        some trifling repairs to our house which were to have been finished in three days after you left us, but
                            which the slothfulness of the work men have spun out to 14 have kept us here till now; and as it is we are returning to
                            rooms newly plaistered and the house not yet clear of the workmen. but so much is to be done before winter to make us
                            comfortable that we think it best to go immediately either to hurry them in their work or arrest the business in it least
                            inconvenient stage if it cant be finished in time. John was anxious to have set off 3 days after the fever left him but he
                            was evidently so weak that we thought it better to detain him a few days longer to prevent the danger of a relapse on the
                            road. adieu my Dearest Father we are all in all moving and the pen is so bad I can scarcely form a letter with it. yours most
                            tenderly
                        
                            MR.
                        
                    